Citation Nr: 1042080	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

In June 2005, the Veteran presented testimony at a hearing before 
a Decision Review Officer (DRO).  A transcript of this hearing is 
in the Veteran's claims folder.

This matter was remanded for further development in February 
2008.  As the Board is granting the claim, there is no need to 
discuss whether the directives of the remand were substantially 
complied with as any error would be non-prejudicial to the 
Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Witnessing a helicopter crash has been shown to be related to 
the Veteran's fear of hostile military activity and a VA 
psychologist has confirmed that the claimed stressor is adequate 
to support a diagnosis of PTSD.  The Veteran's symptoms are 
related to the claimed stressor and the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.

3.  PTSD has been shown to be causally or etiologically related 
to the Veteran's military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for PTSD 
on appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that 
the veteran did not engage in combat with the enemy or was a POW, 
or that the veteran engaged in combat with the enemy or was a 
POW, but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

Effective July 13, 2010, VA amended the regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to redesignate former paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

In considering the evidence of record under the laws and 
regulations set forth above, and after resolving all reasonable 
doubt in favor of the Veteran, service connection for PTSD is 
granted.  In his January 2004 PTSD questionnaire, the Veteran 
stated that his stressful event occurred in May 1965 at the mouth 
of the Chu Lai River when he was a member of the LSD-19-1 
Amphibious Squadron NU1 Pacific Fleet.  The Veteran alleged that 
while in the mouth of the Chu Lai River, he saw a helicopter get 
shot down and he had to rescue the bodies from the water.  He 
added that he was assigned to the Armed LCVP which carried troops 
and Marines up and down the river.  During his June 2005 hearing, 
the Veteran testified that he was on a LCU that had just dropped 
supplies on the beach at DaNang when he saw an Army UO helicopter 
come down at the mouth of the Chu Lai River which empties into 
the gulf right near the DaNang harbor.  The Veteran believed that 
he rescued three people from the crash.  In a March 2006 
statement, the Veteran contended that the stressor occurred near 
Chu Lai May 7-12, 1965.  

The Board finds that the Veteran's stressor falls under the 
provisions of the new regulation.  In this case, "fear of 
hostile military or terrorist activity" appears to be shown as 
the Veteran alleges that he was confronted with an event or 
circumstance that involved actual death to others (witnessing a 
helicopter crash).  38 C.F.R. § 3.303(f)(3).  The Board also 
finds that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  The Veteran's 
service personnel records reflect that the Veteran served onboard 
the USS Comstock from May 1963 to April 1966.  He was in Vietnam 
at various points between January to May 1965 and then again from 
August to September 1965.  The Veteran was involved with three 
amphibious assault landings in the Republic of Vietnam:  from 
April 10 to 12, 1965 in DaNang; from April 14 to 19, 1965 at 
DaNang/Hue/Phu Bai; and from May 7 to 12, 1965 at Chu Lai.  

Prior to the regulation amendment, efforts were undertaken to 
attempt to corroborate the Veteran's stressor.  In March 2004, 
the National Personnel Records Center (NPRC) responded that there 
were no morning reports detailing the incident.  In May 2006, 
three casualty records were submitted showing that three Army 
helicopter crew members died in a crash landing on April 19, 1965 
in an unknown region of South Vietnam.  Although this record does 
not verify that the Veteran witnessed or was involved in a rescue 
attempt, the Board does observe that the Veteran was involved in 
an amphibious assault landing on April 19, 1965.  In May 2008, 
the National Archives and Records Administration (NARA) searched 
the records of the United States Forces in Southeast Asia.  They 
located a daily journal which indicated that on April 18, 1965 an 
ALE ACFT crashed in Chau Duc Province and the pilot was killed.  
In May 2009, the NARA reported that it was unable to find any 
record of a U.S. Army helicopter crash in May 1965 in the USS 
Comstock deck log for April to May 1965.  

The Board notes that the lack of documentation of a helicopter 
crash in the USS Comstock's deck logs as well as in the records 
of the United States Forces in Southeast Asia does not 
necessarily mean that such crash did not occur.  On the contrary, 
there is evidence that there was a helicopter crash on April 19, 
1965 where three Army helicopter crew members died.  The Board 
acknowledges that the Veteran's involvement with that crash or 
the ACFT crash on April 18, 1965 has not been verified.  However, 
under the new regulation, the Board finds that witnessing and 
even assisting with a helicopter crash as a member of an 
amphibious assault crew is not inconsistent with the places, 
types, and circumstances of the Veteran's service as a member of 
an amphibious assault crew.  Accordingly, his lay testimony that 
he witnessed such event may establish the occurrence of the 
claimed in-service stressor.  

Lastly, a VA psychiatrist or psychologist has confirmed that the 
claimed stressor is adequate to support a diagnosis of PTSD.  In 
this regard, the Veteran underwent a VA examination in April 
2004.  The Veteran reported that in May 1965, his ship was in the 
mouth of the Chu Lai River when a helicopter was shot down.  He 
reported fishing three dead guys out of the water and placing 
them in body bags.  The examiner concluded that the Veteran 
exhibited symptoms consistent with a diagnosis of PTSD.  The 
examiner referenced the Veteran's stressor of retrieving 
casualties when rendering her conclusion.  Although the examiner 
was a registered nurse, the examination report was co-signed by a 
VA psychologist.  

The Board concludes that the Veteran has presented a stressor 
that has been shown to be related to his fear of hostile military 
activity (helicopter crash, possibly shot down) and a VA 
psychologist had confirmed that his stressor is adequate to 
support a diagnosis of PTSD.  Further, his symptoms have been 
shown to be related to the claimed stressor and the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Accordingly, the Veteran's lay 
testimony that he witnessed and attempted to assist with a 
helicopter crash is sufficient evidence of his stressor.  
Accordingly, as there is evidence of an in-service stressor and 
competent medical evidence linking the stressor to a diagnosis of 
PTSD, service connection for PTSD is granted.  38 C.F.R. 
§ 3.303(f)(3).




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


